2018 IL App (3d) 170498

                                 Opinion filed December 5, 2018
       _____________________________________________________________________________

                                                   IN THE

                                    APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                    2018

              JODY D. KIMBRELL,                       )  Appeal from the Circuit Court
              MICHAEL D. KIMBRELL, and                )  of the 10th Judicial Circuit,
              ANNA F. ISAACS,                         )  Peoria County, Illinois.
                                                      )
             Plaintiffs,                              )  Appeal No. 3-17-0498
                                                      )  Circuit No. 16-MR-752
             v. 	                                     )
                                                      )  Honorable
             STATE BANK OF SPEER,                     )  James A. Mack,
                                                      )  Judge, presiding.
             Defendant-Appellee                       )
                                                      )

             (Jody D. Kimbrell, Plaintiff-Appellant). )

       _____________________________________________________________________________

             PRESIDING JUSTICE CARTER delivered the judgment of the court, with opinion.
             Justices Holdridge and McDade concurred in the judgment and opinion.
       _____________________________________________________________________________

                                                 OPINION

¶1            Jody D. Kimbrell, a nonlawyer proceeding pro se, filed a complaint, which she

       subsequently amended twice, on behalf of herself and also on behalf of her mother and her

       husband. The trial court dismissed Kimbrell’s second amended complaint. Kimbrell appealed.

       We affirm the trial court’s dismissal order of Kimbrell’s second amended complaint as a nullity

       due to Kimbrell’s unauthorized practice of law.

¶ 2	                                               FACTS
¶3                                            I. Background

¶4          In this case, Kimbrell filed an original complaint pertaining to certain property, which

     was dismissed without prejudice, a first amended complaint, which was dismissed without

     prejudice, and a second amended complaint, which was dismissed with prejudice. Kimbrell’s

     pleadings asserted a mass amount of immaterial and superfluous facts and contained tangential

     and superfluous allegations. Kimbrell’s pleadings appear to be attempts to state causes of action

     for slander of title and to quiet title related to certain property. In making their supporting

     arguments in this case, both parties made somewhat obscure references to proceedings in other

     cases that involved the plaintiffs and the property at issue in this case. We have reviewed some

     of those other cases and the filings made in this case, which provided the following information.

¶5          The subject property appears to involve a portion of property located near Jeth Court

     Apartments, off of University Street, in Peoria, Illinois. In 1997, plaintiffs purchased the Jeth

     Court apartment complex. Kimbrell v. Illinois-American Water Co., 2013 IL App (3d) 110790­

     U, ¶ 4. In May 2005, On May 6, 2005, plaintiffs executed two promissory notes in favor of

     Republic Bank for $2,051,000 and $294,000, secured by first and second mortgages on seven

     “Jeth Court” tracts of land and three “University Street” tracts of land. Republic Bank of Chicago

     v. Kimbrell, 2015 IL App (3d) 140675-U, ¶¶ 5, 10. On August 1, 2008, plaintiffs paid off the

     $2,051,000 Republic Bank note (by refinancing the debt under Kimbrell’s limited liability

     company, which resulted in Republic Bank releasing the mortgages, except for the mortgages on

     two University Street tracts of land because the note for $294,000 remained outstanding. Id.

     ¶¶ 19, 23-24, 34-35. On August 1, 2008, Kimbrell’s limited liability company obtained a

     $2,264,000 loan from the Royal Bank of Canada (Royal Bank), secured by a mortgage that was

     subsequently assigned to the Federal National Mortgage Association (Fannie Mae). Federal


                                                     2

     National Mortgage Ass’n v. Kimbrell, 2016 IL App (3d) 140662-U, ¶¶ 4, 6, 10, 25. On August

     12, 2010, Kimbrell’s limited liability company transferred a portion of the Fannie Mae

     mortgaged property to the plaintiffs in this case (Kimbrell, her husband, and her mother) so they

     could have a building constructed on the property. Id. ¶¶ 6, 9. According to the pleadings in this

     case, between July 27, 2009, and May 12, 2010, defendant State Bank of Speer gave plaintiffs

     four advances on a $400,000 construction loan for the construction of that building.

¶6          On February 7, 2012, Fannie Mae filed a foreclosure complaint (case No. 12-CH-97)—

     against the plaintiffs in this case (Kimbrell, her husband, and her mother), Kimbrell’s limited

     liability company, a personal guarantor of the loan, and State Bank of Speer (defendant in this

     case), alleging that Kimbrell’s limited liability company defaulted on the note by failing to make

     payments, making an unauthorized transfer of mortgaged property, and causing the property to

     be encumbered by two mortgages held by State Bank of Speer. Id. ¶¶ 5, 9. On August 4, 2014,

     the trial court granted Fannie Mae’s motion for summary judgment, entered a judgment of

     foreclosure and sale, and granted a motion for sanctions against Kimbrell pursuant to Illinois

     Supreme Court Rule 137 (eff. July 1, 2013) by ordering Kimbrell not to make any further filings

     in that case or file any other lawsuits against those parties without prior leave of court. Federal

     National Mortgage Ass’n, 2016 IL App (3d) 140662-U, ¶¶ 10-13.

¶7          On August 29, 2014, Kimbrell filed for bankruptcy. In re Kimbrell, No. 14-81545, 2016
WL 1620228, slip op. at *1 (Bankr. C.D. Ill. Apr. 20, 2016).

¶8          On October 6, 2014, a judicial sale for “a portion” of the foreclosed property was sold to

     Fannie Mae as the highest bidder and its certificate of sale was assigned to BV Sun Grove, LLC

     (a holding company created by Fannie Mae to hold title to the property). Federal National

     Mortgage Ass’n, 2016 IL App (3d) 140662-U, ¶¶ 14, 20. In support of defendant’s motion to


                                                     3

       dismiss in this case, defendant attached documents from the foreclosure case. The sheriff’s deed,

       certificate of sale, and report of sale for the judicial sale of the “portion” of the foreclosed

       property that took place on October 6, 2014, pertained to six tracts of land, with tract 1 including

       parcels A and B and having property identification No. 14-17-126-001 (now property

       identification No. 14-17-126-018 and “part of 14-17-126-020”)—common address of 1347 Jeth

       Court. 1 The sale was adjourned to a later date with respect to the remaining portion of the

       collateral—“that being a part of 14-17-126-020.”

¶9             On April 24, 2015, Fannie Mae requested to modify the automatic bankruptcy stay in

       Kimbrell’s bankruptcy case so that the foreclosure sale could take place on the remaining parcel

       of property. 2 In re Kimbrell, No. 14-81545, 2015 WL 3424458, slip op. at *1 (Bankr. C.D. Ill.

       May 27, 2015). On May 27, 2015, the bankruptcy court lifted the stay, finding Fannie Mae had

       proven a lack of equity in the property, noting the bankruptcy case was part of a larger ongoing

       dispute between the plaintiffs in this case and several lenders “in various proceedings pending in

       other courts” and lifting the say would “shift the dispute back to state court.” Id. at *4.

¶ 10           Documents attached to defendant’s motion to dismiss that were filed in Kimbrell’s

       foreclosure case indicate that on August 5, 2015, another order confirming sale (presumably of

               1
               The other tracts were listed as property identification Nos. 14-17-126-003 (1301 Jeth Court), 14­
       17-126-006 (1300 Jeth Court), 14-17-126-011 (1317 Jeth Court), 14-17-126-010 (1308 Jeth Court), and
       14-17-126-012 (6608 N. University Street).
               2
                 This remaining parcel of property had been improved with a 5-unit apartment building—3½
       units were located on a parcel of property mortgaged by Fannie Mae and the other 1½ units were located
       on a parcel of property mortgaged by State Bank of Speer. A report submitted by a certified real estate
       appraiser indicated that at some point in 2011, those two separate parcels had been combined to create a
       new parcel, which was assigned property identification No. 14-17-126-020. A relief of the bankruptcy
       stay had previously been granted in regard to the other Jeth Court parcels because those parcels were
       owned by Kimbrell’s limited liability company and were not part of the plaintiffs’ individual debtors’
       estates. After crediting the bid price for the sale of those other parcels, $515,575.25 was still due and the
       remaining parcel that secured that balance was valued at $70,000. In re Kimbrell, No. 14-81545, 2015
WL 3424458, slip op. at *1-2 (Bankr. C.D. Ill. May 27, 2015).


                                                            4

       the remaining property) was entered, which ordered that a sheriff’s deed to the property be issued

       to Fannie Mae or its assignee. The sheriff’s deed conveyed the property to BV Sun Grove,

       LLC—property with identification No. “14-17-126-001 (now 14-17-126-018 and part of 14-17­

       126-020).” A quitclaim deed recorded on July 21, 2016, from BV Sun Grove, LLC, to third-party

       Jeth Court Homes, LLC, included the foreclosed property that had been sold at the judicial sale

       on October 6, 2014, and, in addition, the property conveyed in the sheriff’s deed of August 5,

       2015—“parcel C” of tract 1, property identification Nos. “14-17-126-018 and 14-17-126-020”

       (rather than just a “part of” property identification No. 14-17-126-020).

¶ 11           During pendency of the foreclosure case, Kimbrell had filed five separate complaints

       (consolidated into case No. 12-MR-272) against multiple defendants alleging wrongdoing by

       those defendants in the mortgage foreclosure process. 3 Kimbrell v. Wells Fargo Multifamily

       Capital & Commercial Mortgage Servicing, 2015 IL App (3d) 140718-U, ¶¶ 6-7. Those

       complaints were dismissed with prejudice as having previously been heard and denied in the

       foreclosure proceeding. Id. 4 In that case, on October 17, 2014, the trial court granted the

       defendants’ motion for sanctions pursuant to Illinois Supreme Court Rule 137 (eff. July 1, 2013)

       against Kimbrell. The sanctions order indicated:

                               “The purpose of Rule 137 is to prevent the filing of false or frivolous

                       lawsuits. The Rule is in place to prevent abuse of the judicial process by parties

                       who make claims based on unsupported allegations of fact or law. Ms. Kimbrell’s

                       use of the legal system could not more squarely within these definitions. In

               3
               Defendant State Bank of Speer was not one of the named defendants in that case. See Kimbrell v.
       Wells Fargo Multifamily Capital & Commercial Mortgage Servicing, 2015 IL App (3d) 140718-U.
               4
                On appeal, on September 30, 2015, this court affirmed the dismissal of the claims with prejudice,
       finding the doctrine of res judicata applied where Kimbrell had raised the same claims at issue on appeal
       in the mortgage foreclosure action and the remaining claims were forfeited because Kimbrell did not raise
       those claims on appeal. Wells Fargo, 2015 IL (3d) 140718-U, ¶¶ 14, 16.
                                                           5

accordance with the requirement of Rule 137, this court specifically finds that Ms.

Kimbrell has a long history of filing frivolous, vexatious and harassing lawsuits

and pleadings in this court and the federal courts of this district. Ms. Kimbrell has

been previously admonished in other litigation *** to stop filing frivolous,

vexatious lawsuits, or she would face sanctions from the Federal court and/or this

court. Instead of heading [sic] those warnings, Ms. Kimbrell filed more lawsuits

and appeals. The court finds that Ms. Kimbrell’s lawsuits are frivolous, vexatious

and are designed to harass Defendants and needlessly increase the cost of

litigation. The court finds that Ms. Kimbrell’s repeated pro se filings interfere

with the orderly administration of justice and divert scarce judicial resources from

cases with merit.

       It is the judgment of this Court that reasonable and necessary restraints

must be imposed upon Plaintiff and her ability to file motions and pleadings in

this consolidated Case no. 14 MR 272 against the Defendants herein and their

agents or representatives.

       It is hereby ordered that Jody D. Kimbrell, or anyone acting on her behalf,

is enjoined from filing any new motions or pleadings in this Case No. 14 MR 272

against the Defendants herein or their agents or representatives and from filing

any new civil actions or proceedings in any court located in the 10th Judicial

Circuit against the Defendants herein or their agents or representatives, without

first obtaining leave of Court. Ms. Kimbrell is specifically enjoined and

prohibited from drafting any pleading, motion, complaint or written document of




                                  6

                     any type in the name of any third party or for the use or benefit of any third party,

                     specifically including, but not limited to, Anna Isaacs and Michael Kimbrell.

                             To the extent Ms. Kimbrell desires to file motions or pleadings against the

                     Defendants herein or their agents or representatives in this Case No. 14 MR 272,

                     she shall file a ‘Motion Seeking Leave to File Pursuant to Court Order’ and shall

                     attach the proposed motion or pleading to the [motion]. She shall set the Motion

                     for hearing before the presiding judge in this matter. ***

                             To the extent Ms. Kimbrell desires to file a new lawsuit against the

                     Defendants herein or their agents or representatives in any court located in the

                     10th Judicial Circuit, she shall file a ‘Motion Seeking Leave to File Pursuant to

                     Court Order’ and shall attach the proposed Complaint or pleading to the [motion].

                     She shall set the Motion for hearing before the chief judge. ***

                             Ms. Kimbrell is further admonished that, as someone not licensed to

                     practice law in this state, she may not draft pleadings or file complaints on behalf

                     of her limited liability company [LLC] (Kimbrell Realty/JETH Court, LLC) or

                     any other corporate or business entity or she risks being sanctioned for the

                     unauthorized practice of law.”

¶ 12                              II. Pleadings and Proceedings in This Case

¶ 13                                        A. Original Complaint

¶ 14          On October 6, 2016, Kimbrell, proceeding pro se, with her husband (Michael D.

       Kimbrell), and her mother (Anna F. Isaacs) also named as plaintiffs, signed and filed a complaint

       against State Bank of Speer and its president, Steven J. Leuthold, for “declaratory judgment.”




                                                       7

       Kimbrell alleged that plaintiffs were the owners of property “known as 14-17-126-020” 5;

       between July 27, 2009, and May 12, 2010, State Bank of Speer had given plaintiffs four

       advances on a $400,000 construction loan, which totaled, $401,625; and all the construction loan

       notes and mortgages were paid by the plaintiffs. Kimbrell attached to the complaint what she

       alleged were copies of the paid notes. Kimbrell alleged that defendants unlawfully clouded

       plaintiff’s title and requested a declaratory judgment indicating, among other things, that

       plaintiffs owned the properties and were entitled to “the quiet and peaceful possession” of the

       subject property.

¶ 15          In response, defendants filed a motion to dismiss the complaint. Defendants argued that

       plaintiffs had made no allegations against Leuthold in his individual capacity and that plaintiff’s

       pleading failed to state a claim. At the hearing on the motion to dismiss, defendants also argued

       that the subject property had been foreclosed upon and was now owned by a third party who was

       in possession of the entire property. Defendant also sought a dismissal of plaintiffs’ complaint

       based upon the sanctions order entered in case No. 14-MR-272, on October 17, 2014, even

       though defendant was not a named party in that case.

¶ 16          At the hearing on defendants’ motion to dismiss, defendants argued that valid loan

       documents existed to bar plaintiffs from the relief they sought and that the affidavit of Leuthold,

       which was attached to the motion to dismiss, established that the parties entered into five loans

       secured by mortgages, which were subsequently consolidated into “two new and larger loans” in




              5
                Kimbrell further described property identification No. 14-17-126-020 as having been combined
       from various other parcels of property and listed identification numbers for those various parcels of
       property.


                                                        8

       the amounts of $487,625 and $231,482.89. 6 Defendants argued that the two loans were “current

       outstanding loans” in default, but collection efforts could not be undertaken due to plaintiffs

       having pending bankruptcy proceedings.

¶ 17           In ruling, the trial court noted that the order from case No. 14-MR-272 had been

       addressed by the chief judge in another case involving Kimbrell (case No. 16-CH-108) and had

       been read “in a very limited fashion.” The trial court found plaintiffs had made no allegations

       against Leuthold, individually, and granted the motion to dismiss Leuthold, with prejudice. The

       trial court also granted defendants’ motion to dismiss for a failure to state a claim pursuant to

       section 2-615 of the Code of Civil Procedure (735 ILCS 5/2-615 (West 2016)) with plaintiffs

       allowed 28 days to file an amended complaint.

¶ 18                                         B. First Amended Complaint

¶ 19           On December 1, 2016, Kimbrell filed a pro se first amended complaint against State

       Bank of Speer, with her mother and husband also named as plaintiffs in the caption. Kimbrell

       described the action as an action to quiet title to real property regarding property identification

       No. 14-17-126-020. 7 Kimbrell alleged the subject property was not part of the property

       foreclosed upon by Fannie Mae. She also alleged that State Bank of Speer had filed a claim as a

       creditor with a perfected mortgage lien and note of debt in her bankruptcy proceedings even


               6
                Leuthold’s affidavit indicated that he never interacted with plaintiffs outside of his capacity as a
       representative of the State Bank of Speer; plaintiffs entered into five loans from July 27, 2009, through
       November 8, 2010, and two subsequent loans consolidating those previous loans in the amounts of
       $487,625 (secured by mortgage Nos. 1, 2, and 3) and $231,482.89 (secured by mortgage Nos. 4 and 5),
       which had not been paid or released and were in default.

               7
                Kimbrell indicated that this was an action to quiet title to property located at 1324 to 1330 W.
       Jeth Court, 1306 W. Jeth Court and 6522, 6600, and 6608 N. University Street in Peoria, Illinois. She
       appears to further alleged that property identification No. 14-17-126-020 had been “combined from”
       various parcels of property identification Nos. 14-17-126-004 (parcels A, B, and C), 14-17-126-015, 14­
       17-126-016, 14-17-126-017, and 14-17-126-012 (an easement located on property identification No. 14­
       17-126-004 and frontage parcels A, B, and C).
                                                            9

       though it did not have a perfected mortgage lien against the subject property. Kimbrell alleged

       that she was in possession of the original paid notes (related to the $400,000 construction loan)

       and defendant failed to release the corresponding mortgages. Kimbrell contended that defendant

       had released the original construction loan and never closed the mortgage related to a subsequent

       note for $487,625.

¶ 20           In response, defendant filed a motion to dismiss, arguing that the first amended complaint

       failed to state a cause a claim. Defendant also requested that the trial court rule “the Standing

       Order from October 17, 2014” that had been entered in case No. 14-MR-272 was applicable to

       the parties in this case.

¶ 21           At the hearing on defendant’s motion to dismiss, defendant’s attorney indicated that

       plaintiffs had constructed a building on the property line of where Fannie Mae’s mortgage ended

       and State Bank of Speer’s mortgage began. As a result, Fannie Mae had a mortgage for about

       two-thirds of that building and State Bank of Speer had a mortgage for the remaining one-third.

       Defendant’s attorney argued the only property plaintiffs could be in possession of was one-third

       of a building and two vacant out lots because that was the only property that Fannie Mae had not

       foreclosed upon. Defendant’s attorney also argued that while plaintiffs’ original loan had been

       refinanced more than once, at no point was the debt released. Defendant’s attorney additionally

       requested that the order of October 17, 2014, entered in case No. 14-MR-272, be found to be

       applicable to defendant and the law firm of defendant’s attorney.

¶ 22           Kimbrell argued that State Bank of Speer refused to close on a mortgage when it was

       discovered that the building encroached on property owned by Kimbrell’s limited liability

       company, which Fannie Mae was mortgagee. Kimbrell argued that State Bank of Speer does not




                                                      10 

       have proper closing documents, the note was not notarized, and there was no corresponding

       mortgage.

¶ 23          The trial court granted State Bank of Speer’s motion to dismiss, without prejudice. The

       trial court also denied defendant’s request to be deemed an intended party of the standing order

       of October 17, 2014, entered in case No. 14-MR-272. The trial court admonished Kimbrell, “you

       may, in fact, have a cause of action for which some relief may be granted, but unless it’s

       properly pled, we can’t even get there.” The trial court further also admonished Kimbrell that if

       she filed an additional pleading without “substantial improvement in that pleading,” it would

       mostly likely be dismissed with prejudice if a motion to dismiss was filed. The trial court noted a

       dismissal with prejudice was “a drastic measure” that the court did not take lightly. The trial

       court stated to Kimbrell, “I just want you to be aware, so that you act accordingly.”

¶ 24                                   C. Second Amended Complaint

¶ 25          On March 20, 2017, Kimbrell, “on behalf of herself, her spouse Michael D. Kimbrell and

       her mother Anna F. Isaac,” filed a pro se, verified second amended complaint for “Quiet Title”

       and a “Declaratory Judgment for Slander of Title,” requesting that the court “declare the

       respective rights of parties in and to real property the subject of [the] complaint.” Kimbrell

       described the subject property8 and requested that the trial court determine the priority of

       competing liens or encumbrances, declare that an interest or lien appearing in the public records

       was invalid, and find that documents held by defendant were manufactured, were not signed by

       plaintiffs, were never “closed,” and did not meet the requirements of applicable banking and



              8
                Kimbrell alleged, “[t]his action pertains to the properties known as 1324-1330 W. Jeth Ct.
       Peoria, IL 61614 combined tax IDs 14-17-126-004, 14-17-126-019; frontage lots A & B, 14-17-126-015
       1 ac R-7 parking lot/wooded lot 1306 W. Jeth Ct, 14-17-126-016 6522 N University St, 14-17-126-017
       6600 N University and 14-17-126-012-Parcel C 6608 N University common addresses and Tax ID.
       Parcels A-B-C case 99-CH-393 survey Exhibit A.”
                                                       11 

       mortgage laws. Kimbrell alleged that on July 27, 2009, she obtained a construction loan from

       State Bank of Speer for $401,625 to erect a new building “on the now combined parcel 14-17­

       126-004 (combined with parcel A, B, and encroached parcel 14-17-126-019 easement by

       necessity acquired ground).” Kimbrell attached various documents to the second amended

       complaint as evidence that the related notes/mortgages were “released.” Kimbrell stated that, at

       the time of the closing on the “final mortgage,” it was discovered that “a small parcel was

       encroached on belonging to [Kimbrell’s] LLC building 14-17-126-001” and defendant State

       Bank of Speer “did not close the mortgage.” Kimbrell alleged that plaintiffs never signed either

       of the notes that State Bank of Speer was claiming was evidence of liens against the subject

       properties and there were no corresponding mortgages or closing statements. In further support

       of her quiet title claim, Kimbrell additionally alleged that she was in possession of the subject

       properties and defendant “even sends their pleadings to the address.” 9

¶ 26           In response, defendant filed a motion to dismiss the second amended complaint, arguing

       plaintiffs failed to allege necessary facts to sufficiently state a claim. Defendant specifically

       argued that plaintiffs could not bring an action for quiet title because they were not in possession

       of the subject property, with defendant contending that property identification No. 14-17-126­

       012, “at a minimum,” was included as part of the property foreclosed upon by Fannie Mae and

       subsequently sold to a third party. Defendant argued that the loans were not paid or released, the

       loans were currently in default, and collection efforts could not be pursued due to Kimbrell’s

       pending bankruptcy case. Defendant also argued the second amended complaint was a nullity

       that must be dismissed because Kimbrell was engaging in the unauthorized practice of law by

       filing the second amended complaint “on behalf of herself, her spouse Michael D. Kimbrell and
               9
                 Kimbrell’s address of record is listed as 6608 N. University Street in Peoria, Illinois, on her
       filings and in the notices defendant sent to Kimbrell.


                                                          12 

       her mother Anna F. Isaacs.” Defendant stated that despite the numerous argued motions, the

       other two plaintiffs have never appeared in court or “uttered a single word into the record on

       their own behalf.” In addition, defendant requested that the trial court rule that “the Standing

       Order from October 17, 2014, applie[d] to the parties in this case.”

¶ 27          On July 27, 2017, at the hearing on defendant’s motion, defendant requested that

       plaintiff’s second amended complaint be dismissed with prejudice because Kimbrell was

       engaging in the unauthorized practice of law by acting on behalf of her mother and husband.

       Defendant also argued that plaintiffs did not have title to the subject property and, therefore,

       could not bring a claim for quiet title. Defendant explained that it held a mortgage on a small

       portion of the subject property, which was at issue in Kimbrell’s pending bankruptcy case, and

       the remainder of the property had been foreclosed upon by Fannie Mae and sold to a third party.

       Defendant also argued that plaintiffs failed to state a claim for slander of title and that the loans

       were never paid.

¶ 28          In response, Kimbrell argued that her second amended complaint was filed solely on

       behalf of herself. She additionally argued that she filed the current suit to have State Bank of

       Speer “verify a mortgage that’s remaining on the parcels” to include a description of the property

       and prove a corresponding note of debt. Kimbrell argued that State Bank of Speer never

       completed closing documents to be able to claim a first mortgage lien on the subject property and

       requested that the trial court declare that there was no mortgage lien held by State Bank of Speer

       related to the subject property.

¶ 29                                        III. Trial Court’s Ruling

¶ 30          In ruling, the trial court indicated that it was clear from the language of the complaint that

       Kimbrell “is representing three plaintiffs” and that Kimbrell’s pro se second amended complaint


                                                        13 

       had been “put forth” also on behalf of her mother and her husband. The trial court stated,

       “[a]side from that issue, the remainder of the complaint is incomprehensible.” The trial court

       stated that it could not discern what Kimbrell was requesting and did not know how defendant

       could intelligently respond to it, noting that it was Kimbrell’s third attempt at filing a complaint.

       Kimbrell stated, “[t]here is no third yet, unless you let me leave to try again.” After going back

       and forth with Kimbrell as to whether she had filed two or three complaints, the trial court stated,

       “it can’t keep going, and I am going to dismiss with prejudice.” The trial court stated, “[w]ith

       regard to sanctions,” it would incorporate the order from case No. 14-MR-272 entered on

       October 17, 2014, into its order. The trial court denied the request of defendant’s attorney to add

       himself and his law firm to the sanctions order.

¶ 31          In the written order, the trial court indicated that: (1) State Bank of Speer’s motion to

       dismiss plaintiffs’ verified second amended complaint pursuant to section 2-619 of the Code of

       Civil Procedure (735 ILCS 5/2-619 (West 2016)) and for sanctions was granted; (2) the second

       amended complaint was “dismissed in its entirety with prejudice”; (3) the order entered in case

       No. 14-MR-272 on October 17, 2014, was adopted in this case as if fully set forth within, in

       favor of all defendants, their agents and representatives, “except to those portions pertaining to

       Anna Isaacs”; and (4) plaintiffs’ motion for summary judgment and all other pending motions

       and pleadings were moot in light of the dismissal of the second amended complaint. 10

¶ 32          Kimbrell appealed.

¶ 33                                                ANALYSIS




              10
                After filing the second amended complaint in this case and prior to defendant filing its motion
       to dismiss, Kimbrell filed a motion for summary judgment on April 17, 2017. She, thereafter, filed a
       “motion request for admission of facts” and a “motion to deem facts admitted and for sanctions.”
                                                          14 

¶ 34           Kimbrell’s notice of appeal was filed with only herself as the named plaintiff in the

       caption and with her proceeding pro se as the only appellant. Kimbrell alleged in the notice of

       appeal, liberally construed, that the second amended complaint had stated a claim for quiet title

       and requested that the trial court declare the respective rights of the parties in regard to the

       subject property. Kimbrell argued she could not have asserted her claim for quiet title “any

       plainer” and the trial court’s dismissal of the second amended complaint as “incomprehensible”

       demonstrated the trial court’s bias toward her as a pro se plaintiff. 11 Kimbrell requested that this

       court reverse the trial court’s dismissal order and remand this case for the trial court to determine

       who had superior title to the subject property. Kimbrell’s appellate brief contains arguments that

       are difficult to follow, with many interwoven superfluous and tangential statements, similar to

       the pleadings and motions filed by Kimbrell in the trial court. Liberally construing Kimbrell’s

       pro se notice of appeal and pro se brief on appeal, it appears that Kimbrell argues that the trial

       court erred in dismissing her second amended complaint with prejudice because she properly

       alleged a quiet title action and a slander of title action.

¶ 35           On appeal, defendant argues, among other things, that the trial court was required to

       dismiss the second amended complaint as a nullity because Kimbrell, who is not an attorney,

       engaged in the unauthorized practice of law by filing the second amended complaint on behalf of

       her husband and mother in addition to herself. Defendant also argues, inter alia, that the second

       amended complaint was deficient on its face where it contained “virtually no substantive facts

       whatsoever”; Kimbrell was unable to adequately plead possession of the property to support her

       claim for quiet title; and Kimbrell failed to state a claim for declaratory relief by failing to

       indicate “what, if any, alleged ripe controversy must be determined.”
               11
                 Kimbrell further argued that defendant had admitted it did not have a mortgage on the subject
       property by way of its failure to respond to her Illinois Supreme Court Rule 216 (eff. July 1, 2014)
       request to admit.
                                                          15 

¶ 36           In addressing defendant’s argument that Kimbrell’s second amended complaint must be

       treated as a nullity due to Kimbrell engaging in the unauthorized practice of law, we note that the

       Illinois Supreme Court has the inherent power to define and regulate the practice of law in this

       state. Downtown Disposal Services, Inc. v. City of Chicago, 2012 IL 112040, ¶ 14. The Illinois

       Supreme Court has promulgated regulatory rules to govern the admission of lawyers to the state

       bar, regulate the practice of law and the conduct of lawyers, and prescribe discipline for lawyer

       misconduct. Ford Motor Credit Co. v. Sperry, 214 Ill. 2d 371, 383 (2005), overruled in part on

       other grounds, LVNV Funding, LLC v. Trice, 2015 IL 116129, ¶ 42. These regulatory rules are

       intended to safeguard the public from individuals unqualified to practice law and to ensure the

       integrity of our legal system. Downtown Disposal Services, 2012 IL 112040, ¶ 14 (citing Sperry,
214 Ill. 2d at 383).

¶ 37           Under the nullity rule, proceedings in a suit by a person not entitled to practice law are a

       nullity and “ ‘the suit may be dismissed’ ” and, if the cause proceeded to judgment, the judgment

       is void. Sperry, 214 Ill. 2d at 389 (quoting Remole Soil Service, Inc. v. Benson, 68 Ill. App. 2d
234, 239 (1966)). The nullity rule is grounded in the fact that there are risks to individual clients

       and the integrity of the legal system inherent in the representation by an unlicensed person. Id. at

       389-90. “The purpose of the nullity ‘rule is *** to protect litigants against the mistakes of the

       ignorant and the schemes of unscrupulous and to protect the court itself in the administration of

       its proceedings from those lacking the requisite skills.’ ” Id. at 390 (quoting Janiczek v. Dover

       Management Co., 134 Ill. App. 3d 543, 546 (1985)).

¶ 38           Our supreme court has specifically held that the application of the nullity rule is not

       automatic and, “[i]nstead, the circuit court should consider the circumstances of the case and the

       facts before it when determining whether dismissal is proper.” Downtown Disposal Services,


                                                        16 

       2012 IL 112040, ¶¶ 31, 36 (holding “there is no automatic nullity rule” and rejecting the

       contention that any act of legal representation undertaken by a nonattorney on behalf of a

       corporation renders the proceedings void ab initio). A per se nullity rule is unreasonable, and

       sanctions for violating the rule against the unauthorized practice of law should be in proportion

       to the gravity of the violations’ consequences. Id. ¶ 30. Because the consequences of applying

       the nullity rule can be harsh, it should be invoked only where it fulfills the purposes protecting

       the public and the integrity of the court system from the actions of the unlicensed and where no

       alternative remedy is possible. Id. (citing Applebaum v. Rush University Medical Center, 231 Ill.
2d 429, 438 (2008)).

¶ 39          In Downtown Disposal Services, the trial court had granted the defendant’s motion to

       dismiss administrative review complaints filed by the plaintiff-corporation’s president, who was

       not an attorney and, therefore, had engaged in the unauthorized practice of law. Id. ¶¶ 17-19 (a

       corporation must be represented by counsel in legal proceedings). Our supreme court stated that

       in determining whether to apply the nullity rule, a trial court should consider, among other

       things, “whether the nonattorney’s conduct [was] done without knowledge that the action was

       improper, whether the corporation acted diligently in correcting the mistake by obtaining

       counsel, whether the nonattorney’s participation [was] minimal, and whether the participation

       result[ed] in prejudice to the opposing party.” Id. ¶ 31. Our supreme court indicated that an

       action is properly dismissed where the nonlawyer’s participation on behalf of the corporation is

       substantial or the corporation does not take prompt action to correct the defect. Id. Our supreme

       court noted that: the corporation’s president was not aware that he could not prepare and sign the

       complaint for administrative review; the administrative law officer advised the corporation’s

       president on procedures for filing the complaint, which as a layperson, he could have interpreted


                                                      17 

       as directing him personally to execute the filing; the participation of the corporation’s president

       was minimal in that he filed a preprinted form with plaintiff’s name, address, the date of the

       administrative decision, and the docket numbers; and the corporation’s president made no

       unscrupulous attempt to litigate on behalf of the corporation. Id. ¶ 32. Our supreme court

       concluded that the trial court should have allowed an alternative remedy, rather than dismissing

       the complaint as nullity, by permitting the corporation to amend its complaint for administrative

       review to add counsel’s signature. Id. ¶¶ 32, 34, 36 (holding the lack of an attorney’s signature

       on a complaint does not render the complaint for administrative review null and void or mandate

       dismissal in all instances and, where a nonattorney signs a complaint for administrative review

       on behalf of a corporation, the trial court should afford the corporation an opportunity to retain

       counsel and amend the complaint if the facts so warrant).

¶ 40          Here, Kimbrell filed the second amended complaint at issue not only on her own behalf

       but also “on behalf of” her husband and her mother and, additionally, was the only person who

       represented the three plaintiffs at the hearings in this case. See Marken Real Estate &

       Management Corp. v. Adams, 56 Ill. App. 3d 426, 429 (1977) (the signing of a complaint by a

       nonattorney constitutes the unauthorized practice of law). A lay person may only appear on his

       or her own behalf and may not represent another in a court of law. Blue v. People, 223 Ill. App.
3d 594, 596 (1992); see also 705 ILCS 205/1 (West 2016) (“[n]o person shall be permitted to

       practice as an attorney or counselor at law within this State without having previously obtained a

       license for that purpose from the Supreme Court of this State”). Thus, Kimbrell, who is not an

       attorney, engaged in the unauthorized practice of law.

¶ 41          We note and distinguish, however, in reference to Kimbrell’s filing on behalf of her

       husband, the case of Custom Builders, Inc. v. Clemons, 52 Ill. App. 3d 399 (1977), wherein this


                                                       18 

       court held that it was not error for the trial court to allow the attorney representing the husband

       and wife to withdraw and allow the wife to proceed pro se and represent her codefendant

       husband, who did not appear and took no part in the proceedings. The Clemons case is

       distinguishable from this case, where the pro se wife in that case was defending the suit filed

       against herself and her husband. See 750 ILCS 65/2 (West 2016) 12 (“If husband and wife are

       sued together, either may defend for his or her own right and, if either neglects to defend, the

       other may defend for both.”). Here, Kimbrell filed the action and signed the complaint on behalf

       of herself and her husband and mother, and she was not defending a suit.

¶ 42          Arguably, prior to our supreme court’s decision in Downtown Disposal Services, the

       effect of a nonattorney’s unauthorized practice of law on behalf of a party was to “require”

       dismissal of the cause or to treat the particular actions taken by the representative as a nullity.

       (Emphasis in original.) Downtown Disposal Services, 2012 IL 112040, ¶¶ 47, 49 (Karmeier, J.,

       dissenting, joined by Kilbride, C.J., and Thomas, J.) (quoting Sperry, 214 Ill. 2d at 390 and

       noting that courts of Illinois had only previously declined to apply the nullity rule in situations

       “where an actual lawyer was involved or appeared to be involved in the case at the time the

       proceeding was initiated”). However, pursuant to our supreme court’s decision in Downtown

       Disposal Services, the trial court was required to consider the circumstances of the case and the

       facts before it in determining whether to dismiss the second amended complaint as a nullity due

       to Kimbrell’s unauthorized practice of law. Id. ¶¶ 31, 36 (majority opinion). Given that the trial

       court was required to weigh several factors in determining whether the second amended

       complaint should be dismissed as a nullity, we review the trial court’s decision in that regard for

       an abuse of discretion. See id. ¶ 31.

              12
                 Our supreme court has not ruled on the efficacy of this statute as it relates to spousal
       representation.
                                                       19 

¶ 43           Here, in determining whether a dismissal on nullity grounds is proper, we note that

       Kimbrell filing the pleadings on behalf of her mother and husband was done with knowledge that

       the action was improper. Under the order entered in case No. 14-MR-272 entered on October 17,

       2014, Kimbrell had been specifically “enjoined and prohibited from drafting any pleading,

       motion, complaint or written document of any type in the name of any third party or for the use

       or benefit of any third party, specifically including, but not limited to, Anna Isaacs and Michael

       Kimbrell.” None of the plaintiffs obtained counsel. Kimbrell’s participation on behalf of her

       husband and her mother in this case was far from “minimal.” Rather, her participation was

       substantial where she filed the original complaint, filed two subsequent amended complaints,

       filed various motions, including a motion for summary judgment, and made arguments before

       the trial court in support of her pleadings and motions and in response to defendant’s motions to

       dismiss. Despite Kimbrell indicating that her second amended complaint was filed solely on

       behalf of herself, Kimbrell’s mother and husband were named plaintiffs and the trial court found

       that it was “clear” from the language of the pleading that Kimbrell was representing all three

       plaintiffs.

¶ 44           Furthermore, there is no clear alternative to applying the nullity rule in this case. Section

       2-616 of the Code of Civil Procedure provides, in part,

                              “(a) At any time before final judgment amendments may be allowed on

                      just and reasonable terms, introducing any party who ought to have been joined as

                      plaintiff or defendant, dismissing any party, changing the cause of action or

                      defense or adding new causes of action or defenses, and in any matter, either of

                      form or substance, in any process, pleading, bill of particulars or proceedings,




                                                        20 

                       which may enable the plaintiff to sustain the claim for which it was intended to be

                       brought or the defendant to make a defense or assert a cross claim.

                              ***

                              (c) A pleading may be amended at any time, before or after judgment, to

                       conform the pleadings to the proofs, upon terms as to costs and continuance that

                       may be just.” 735 ILCS 5/2-616 (West 2016).

        In determining whether the trial court has abused its discretion in deciding not to allow a party

        leave to amend a pleading, we consider the following factors: (1) whether the proposed

        amendment would cure the defective pleading, (2) whether other parties would sustain prejudice

        or surprise by virtue of the proposed amendment, (3) whether the proposed amendment is timely,

        and (4) whether there had been previous opportunities to amend. Loyola Academy v. S&S Roof

        Maintenance, Inc., 146 Ill. 2d 263, 273 (1992).

¶ 45	          Here, in deciding to dismiss the second amended complaint as a nullity, the trial court

        noted that Kimbrell had three opportunities to file a coherent complaint and the second amended

        complaint at issue was “incomprehensible.” Kimbrell requested “leave to try again.” The trial

        court stated, “it can’t keep going.” Our review of the second amended complaint shows that it

        was chaotic in nature and contained allegations and arguments that were difficult to discern, even

        when liberally construed. Kimbrell had three opportunities to file a sufficient complaint, and

        there was no indication that allowing an additional amendment would result in a cure to the

        defective pleading. Thus, as to Kimbrell, the facts and circumstances of this case do not indicate

        the trial court abused its discretion in refraining from allowing her another opportunity to amend

        the complaint to either add counsel’s signature or to proceed pro se solely on her own behalf.

        Additionally, allowing an amendment of the pleading in regard to Kimbrell’s mother and


                                                          21 

       husband was not appropriate because neither of them have formally appeared in this matter. We,

       therefore, conclude that the trial court did not abuse its discretion in finding there was not an

       alternative remedy to a dismissal of the second amended complaint.

¶ 46          Consequently, given that the facts and circumstances of this case do not support an

       alternative remedy to a dismissal, Kimbrell’s representation on behalf of her mother and husband

       rendered the proceedings null and void where Kimbrell is not a licensed attorney capable of

       bringing claims on behalf of her mother and husband. Although the trial court’s written order

       indicates this matter was dismissed pursuant to section 2-619 of the Code, our review of the trial

       court’s oral rulings indicates this matter was, in fact, dismissed as a nullity where the trial court

       found that Kimbrell was engaging in the unauthorized practice of law in that it was “clear” she

       was representing all three plaintiffs. Therefore, we affirm the trial court’s dismissal of the second

       amended complaint as a nullity.

¶ 47          As a final matter, we note the attorney for defendant had requested that the trial court rule

       that the previous sanctions order entered pursuant to Rule 137 against Kimbrell in case No. 12­

       MR-272 be made applicable to defendant in this case. The trial court incorporated that order into

       the order entered in this case. Rule 137 provides,

                      “Every pleading, motion and other document of a party represented by an attorney

                      shall be signed by at least one attorney of record in his individual name, whose

                      address shall be stated. A party who is not represented by an attorney shall sign

                      his pleading, motion, or other document and state his address. *** If a pleading,

                      motion, or other document is signed in violation of this rule, the court, upon

                      motion or upon its own initiative, may impose upon the person who signed it, a




                                                        22 

                      represented party, or both, an appropriate sanction.” Ill. S. Ct. R. 137 (eff. July 1,

                      2013).

¶ 48          On appeal, Kimbrell makes no argument as to whether the Rule 137 sanctions order

       entered in this case was an abuse of the trial court’s discretion. See Dismuke v. Rand Cook Auto

       Sales, Inc., 378 Ill. App. 3d 214, 217 (2007) (a reviewing court will not disturb a trial court’s

       decision regarding Rule 137 sanctions absent an abuse of discretion). We, therefore, do not

       address the propriety of the Rule 137 sanctions order entered by the trial court in this case.

¶ 49                                             CONCLUSION

¶ 50          The judgment of the circuit court of Peoria County is affirmed.

¶ 51          Affirmed.




                                                        23